DETAILED ACTION
This office action response the amendment application on 09/12//2022.
Claims 1-20 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (lDSs) submitted on August 09, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
This is in response to the amendments filed on 12 September, 2022.  No Claims have been amended. Claims 1-20 are pending and have been considered below.

Response to Arguments
Applicant's arguments filed September  12, 2022 have been fully considered but they are not persuasive.

Rejected Claims 1-20 are pending in the application, with claims 1, 11, and 18 being
independent. Claims 1-4, 11-13, and 18-19 are rejected under 35 U.S.C. 103(a) as being
unpatentable over U.S. Patent No. 10,535,256 BI to Lim et al. (hereinafter DI - Lim) and
International Patent Publication No. WO2016/128179 Al to Saavedra Andres et al.
(hereinafter D2 - Saavedra Andres). Claims 5 and 14 are rejected under 35 U.S.C. 103(a)
as being unpatentable over DI, D2, and U.S. Patent Publication No. 2010/0309281 to
Akiyama et al. (hereinafter D3 -Akiyama). Claims 6 and 15 are rejected under 35 U.S.C.
103(a) as being unpatentable over DI, D2, D3, and U.S. Patent No. 7,460,534 Bl to
Bellenger (hereinafter D4 - Bellenger). Claims 7-10, 16-17, and 20 are rejected under 35
U.S.C. 103(a) as being unpatentable over DI, D2, D3, and U.S. Patent Publication No.
2018/0060471 to Foreman el al. (hereinafter D5 -Foreman).
The applicant argues_1, see from Pages 7-8, of the Remarks that D1 in view of D2, fails to show or suggest the element of “A node including at least one first path configured to convey packets from at least one input port to at least one output port via a deterministic switch” as set forth in claim 1. 
The applicant argues_2, see from Pages 8-9, of the Remarks that D1 in view of D2, fails to show or suggest the element of “A node including at least one second path configured to convey packets from at least one input port to at least one output port via a statistical switch” as set forth in claim 1. 
The applicant argues_3, see from Pages 9-10, of the Remarks that D1 in view of D2, fails to show or suggest the element of “a deterministic scheduler configured to selectively enable the at least one first path and the at least one second path based on traffic properties that indicate whether the packets are in a stochastic flow or a deterministic flow.” as set forth in claim 1. 
Response_1: Examiner respectfully disagrees applicant argues_1. First, the Examiner would like to remind the Applicant's that the rejection based on the broadest reasonable interoperation of the claims. The claim limitation first path configured to convey packets from at least one input port to at least one output port via a deterministic switch. On the other section, the term “deterministic” traffic flows based on the packet arrival times and latencies are known accurately in advance for packets. Thus, Lim, hereinafter “D1” discloses the first path as the first set of routes, D1, Col. 5, lines 10-15, packet routing in communications networks such as, for example, packet switching networks, which has operatively coupled to a network interface, and the processor can be configured to be in communication with communications network 840 via a network interface ([see, Col. 23, lines 30-45, and Fig. 7]). Furthermore, determine at least one route to a destination that maximizes the probability of reaching the destination by a deadline, the route-planning subsystem performing stochastic path planning, ([Col. 6, lines 16-19]). 
Response_2: Examiner respectfully disagrees applicant argues_2. The claim limitation discloses node including at least one second path configured to convey packets from at least one input port to at least one output port via a statistical switch. However, D1 discloses the second set of routes as second path that , D1, Col. 5, lines 10-15), within the second set of routes the traffic routes based on the first deterministic shortest-path and performing stochastic path planning by using at least one of the traffic delay probability distributions. Moreover, the traffic routing in communications networks such as, for example, packet switching networks, which has operatively coupled to a network interface, and the processor can be configured to be in communication with communications network 840 via a network interface ([see, Col. 23, lines 30-45, and Fig. 7]). Furthermore, stochastic route-planning algorithm can be employed that accesses and uses at least some of the traffic delay probability distributions and also parametric optimization to determine at least one route to a destination that maximizes the probability of reaching the destination by a given deadline (Col. 2, lines 7-12). 
Response_3: Examiner respectfully disagrees applicant argues_3. The claim limitation discloses “a deterministic scheduler configured to selectively enable the at least one first path and the at least one second path based on traffic properties that indicate whether the packets are in a stochastic flow or a deterministic flow”. D1 further  discloses a process for selecting a path (see, Col. 18, lines 15-20, and Fig. 5]). Furthermore, determined or selected after three rounds of selecting a current best path, in some embodiments a best path can be determined based on additional or fewer rounds of selecting a current best path (see, Col. 20, lines 15-20]). Wherein the stochastic, which refers to traffic flows that include packets that arrive at times that are not known in advance and with unknown latencies, in such D1 discloses the best path can be determined by iterating through the possible paths in the sets and defining (or updating) a best current path at each iteration (see, more in Col. 3, lines 63-67 and Col. 4, lines 1-10]). On the other side, D1 doesn’t appear to explicitly disclose:	a deterministic scheduler …. selectively enable the paths and schedule the packets. However, SAAVEDRA ANDRÉS et al., hereinafter “D2” discloses A deterministic scheduler that only considers the paths' delays may schedule packet 1 in a high variance or volatile path, forcing packet 2 to await in the receiver's buffer for packet 1 during slower transmission times for packet 1, thus growing the expected re-ordering delay disclosed, (see, page 2, lines 15-20]).

Thus, the combination of D1  and D2 meets the scope of the claimed limitation as currently presented.
Additional prior art discloses for the applicant as a references that corresponding to the claim’s limitations for applicant consideration for next response of this action.
US20190349392 Time synchronization attack detection in a deterministic network.
[0052], a deterministic communication schedule that specifies when the packet has to be transmitted	
[0053], When the supervisory device completes computation of the deterministic communication schedule, when more packets arrive in a given time interval than scheduled, a deterministic node/device will protect itself and declassify or drop packets.
[0077], assessing the statistical deviation of arrival times at each hop, determine the total transit time along the deterministic path, e.g., (departure_time−arrival_time) take into account the device delays
US20160112308 Sparse graph coding scheduling for deterministic etherne
[0007], a deterministic binary scheduler component for a deterministic Ethernet network
[0020-21], a deterministic binary scheduler component for a deterministic Ethernet network, for use by the devices on the deterministic Ethernet network (i.e., PLCs 115, sensor devices 120 and control system 135 in the system 100).
[0029-0033], the deterministic binary scheduler component 130 can also generate the schedule for transmit the data fragments to the destination device using multiple paths

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (U.S. Patent 10535256 B1), (“D1”, hereinafter), in view of SAAVEDRA ANDRÉS et al. (International Publication No. WO 2016128179 A1), (“D2”, hereinafter).
As per Claim 1, D1 discloses a node comprising: 
at least one first path (i.e., the first set of routes, D1, Col. 5, lines 10-15) configured to convey packets from at least one input port to at least one output port via a deterministic switch ([see, performing a first deterministic shortest-path search on a first plurality of routes, Col. 4, lines 61-67]); 
at least one second path (i.e., the second set of routes, D1, Col. 5, lines 10-15) configured to convey packets from the at least one input port to the at least one output port via a statistical switch ([see, determine at least one route to a destination that maximizes the probability of reaching the destination by a deadline, the route-planning subsystem performing stochastic path planning, Col. 6, lines 16-19]); and 
a deterministic scheduler configured to selectively enable the at least one first path (i.e., the first set of routes) and the at least one second path (i.e., the second set of routes) based on traffic properties (i.e., routes characterized, see Col. 5, lines 5-15) that indicate whether the packets are in a stochastic flow or a deterministic flow ([see, determine that the first set of routes can include a more optimal path than the current optimal path and that the second set of routes cannot include a more optimal path than the current optimal path based on the routes characterization properties, Col. 6, lines 16-19]).  
D1 doesn’t appear to explicitly disclose:	a deterministic scheduler configured to selectively enable the paths and schedule the packets
However, D2 discloses a deterministic scheduler configured to selectively enable the paths and schedule the packets (see, D2, page 2, lines 15-20, A deterministic scheduler that only considers the paths' delays may schedule packet 1 in a high variance or volatile path, forcing packet 2 to await in the receiver's buffer for packet 1 during slower transmission times for packet 1, thus growing the expected re-ordering delay disclosed]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide multiple paths of a network results improve performance in the light of such variability that reduce delay, increase throughput (D2, page 1, lines 5-10).
As per Claim 2, D1 and D2 discloses the node of claim 1, and D1 further discloses wherein the statistical switch in the at least one second path provides packets to the deterministic switch ([see, performing a first deterministic shortest-path search on a first plurality of routes, Col. 4, lines 61-67]).  
As per Claim 3, D1 and D2 discloses the node of claim 1, and D1 further discloses wherein the traffic properties comprise a reception time of the packets at the at least one input port ([see, determine the at least one route, and a user interface subsystem that allows a user to identify the traffic delay at the interface, Col. 6, lines 15-24]) , and wherein the at least one first path (i.e., the first set of routes) and the at least one second path (i.e., the second set of routes) are selectively enabled based on the reception time of the packets ([see, determine that the first set of routes can include a more optimal path than the current optimal path and that the second set of routes cannot include a more optimal path than the current optimal path based on the routes characterization properties, Col. 6, lines 16-19]).  
As per Claim 4, D1 and D2 discloses the node of claim 3, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the deterministic scheduler enables the at least one first path in response to the reception time of the packets falling in a first reception time interval indicating that the packets are in the deterministic flow, and wherein the deterministic scheduler enables the at least one second path in response to the reception time of the packets falling in a second reception time interval indicating that the packets are in the stochastic flow ([see, D2, page 2, lines 15-20, A deterministic scheduler that only considers the paths' delays may schedule packet 1 in a high variance or volatile path, forcing packet 2 to await in the receiver's buffer for packet 1 during slower transmission times for packet 1, thus growing the expected re-ordering delay disclosed]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide multiple paths of a network results improve performance in the light of such variability that reduce delay, increase throughput (D2, page 1, lines 5-10).
As per Claim 11, D1 discloses a method comprising: 
receiving a packet at an input port of a node ([see, performing a first deterministic shortest-path search on a first plurality of routes, Col. 4, lines 61-67]); and 
selectively routing the packet from the input port to an output port via a first path (i.e., the first set of routes, D1, Col. 5, lines 10-15)  or a second path (i.e., the second set of routes, D1, Col. 5, lines 10-15) based on traffic properties that indicate whether the packet is in a stochastic flow or a deterministic flow ([see, determine that the first set of routes can include a more optimal path than the current optimal path and that the second set of routes cannot include a more optimal path than the current optimal path based on the routes characterization properties, Col. 6, lines 16-19]), 
wherein the first path is configured to convey the packet from the input port to the output port via a deterministic switch ([see, performing a first deterministic shortest-path search on a first plurality of routes, Col. 4, lines 61-67]), and 
wherein the second path is configured to convey the packet from the input port to the output port via a statistical switch ([see, determine at least one route to a destination that maximizes the probability of reaching the destination by a deadline, the route-planning subsystem performing stochastic path planning, Col. 6, lines 16-19]).  
D1 doesn’t appear to explicitly disclose:	a deterministic scheduler configured to selectively enable the paths and schedule the packets
However, D2 discloses a deterministic scheduler configured to selectively enable the paths and schedule the packets (see, D2, page 2, lines 15-20, A deterministic scheduler that only considers the paths' delays may schedule packet 1 in a high variance or volatile path, forcing packet 2 to await in the receiver's buffer for packet 1 during slower transmission times for packet 1, thus growing the expected re-ordering delay disclosed]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide multiple paths of a network results improve performance in the light of such variability that reduce delay, increase throughput (D2, page 1, lines 5-10).
As per Claim 12, D1 and D2 discloses the method of claim 11, and D1 further discloses wherein selectively routing the packet from the input port to the output port via the first path or the second path based on the traffic properties comprises selectively routing the packet based on a reception time of the packets at the input port ([see, determine the at least one route, and a user interface subsystem that allows a user to identify the traffic delay at the interface, Col. 6, lines 15-24]).
As per Claim 13, D1 and D2 discloses the method of claim 12, and D1 further discloses wherein selectively routing the packet comprises routing the packet along the first path in response to the reception time of the packets falling in a first reception time interval indicating that the packets are in the deterministic flow ([see, performing a first deterministic shortest-path search on a first plurality of routes, Col. 4, lines 61-67]), and 
wherein selectively routing the packet comprises routing the packet along the second path in response to the reception time of the packets falling in a second reception time interval indicating that the packets are in the stochastic flow ([see, determine at least one route to a destination that maximizes the probability of reaching the destination by a deadline, the route-planning subsystem performing stochastic path planning, Col. 6, lines 16-19]).  
As per Claim 18, D1 discloses an apparatus comprising: 
timing circuitry configured to determine a reception time of a packet at an input port of a node([see, arriving at the desired destination at a specified arrival time, Col. 1, lines 40-43]); and 
enabling circuitry configured to generate signaling that selectively enables a first path for conveying the packet from the input port to an output port via a deterministic switch([see, performing a first deterministic shortest-path search on a first plurality of routes, Col. 4, lines 61-67]) or a second path for conveying the packet from the input port to the output port via a statistical switch ([see, determine at least one route to a destination that maximizes the probability of reaching the destination by a deadline, the route-planning subsystem performing stochastic path planning, Col. 6, lines 16-19]),
 wherein the selection is based on whether the reception time indicates that the packet is in a stochastic flow or a deterministic flow ([see, determine that the first set of routes can include a more optimal path than the current optimal path and that the second set of routes cannot include a more optimal path than the current optimal path based on the routes characterization properties, Col. 6, lines 16-19]).  
D1 doesn’t appear to explicitly disclose:	a deterministic scheduler configured to selectively enable the paths and schedule the packets
However, D2 discloses a deterministic scheduler configured to selectively enable the paths and schedule the packets (see, D2, page 2, lines 15-20, A deterministic scheduler that only considers the paths' delays may schedule packet 1 in a high variance or volatile path, forcing packet 2 to await in the receiver's buffer for packet 1 during slower transmission times for packet 1, thus growing the expected re-ordering delay disclosed]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide multiple paths of a network results improve performance in the light of such variability that reduce delay, increase throughput (D2, page 1, lines 5-10).
As per Claim 19, D1 and D2 discloses the apparatus of claim 18, and D1 further discloses wherein the enabling circuitry is configured to enable the first path in response to the reception time of the packets falling in a first reception time interval indicating that the packets are in the deterministic flow ([see, performing a first deterministic shortest-path search on a first plurality of routes, Col. 4, lines 61-67]), and wherein the enabling circuitry is configured to enable the second path in response to the reception time of the packets falling in a second reception time interval indicating that the packets are in the stochastic flow ([see, determine at least one route to a destination that maximizes the probability of reaching the destination by a deadline, the route-planning subsystem performing stochastic path planning, Col. 6, lines 16-19]).  

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of  Akiyama et al. (U.S. Patent Application Publication No. 2010/0309281), (“D3”, hereinafter). 
As per Claim 5, D1 appears to be silent to the instant claim, however D2 further discloses wherein the deterministic scheduler is configured to determine a switching pattern for deterministic packets in the deterministic flow in response to the packets being in the deterministic flow ([see, D2, page 2, lines 15-20, A deterministic scheduler that considers to determine a switching pattern, such due to the paths' delays may schedule packet 1 in a high variance or volatile path, forcing packet 2 to await in the receiver's buffer for packet 1 during slower transmission times for packet 1 disclosed]).
	D1 doesn’t appear to explicitly disclose: the switching pattern indicating a mapping between the at least one input port and the at least one output port.  
However, D3 discloses the switching pattern indicating a mapping between the at least one input port and the at least one output port ([see, D3, [0064-0065], and Fig. 4-5, an infeasible switching pattern where the output ports and  input ports are mapped disclosed]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide  selective switch receives an optical signal results improve performance switching that avoid failure between network nodes (D3, [0005]).
As per Claim 14, D1 and D2 discloses the method of claim 13, and D1 doesn’t appear to explicitly disclose: further comprising: determining a switching pattern for deterministic packets in the deterministic flow in response to the packets being in the deterministic flow, the switching pattern indicating a mapping between the input port and the output port.
However, D3 discloses determining a switching pattern for deterministic packets in the deterministic flow in response to the packets being in the deterministic flow, the switching pattern indicating a mapping between the input port and the output port ([see, D3, [0064-0065], and Fig. 4-5, an infeasible switching pattern where the output ports and  input ports are mapped disclosed]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide  selective switch receives an optical signal results improve performance switching that avoid failure between network nodes (D3, [0005]).

Claims 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, in view of D3 and further in view of  Bellenger (U.S. Patent 7460534 B1), (“D4”, hereinafter)
 As per Claims 6, 15, D1 doesn’t appear to explicitly disclose: wherein the statistical switch buffers the packets in the stochastic flow that are received along the second path, reads a header or label of the packets in the stochastic flow, performs local scheduling and dynamic routing based on information in the header or label, determines the mapping between the at least one input port and the at least one output port based on information in the header or label; and performs address and content resolution for the packets in the stochastic flow.  
However, D4 discloses wherein the statistical switch buffers the packets in the stochastic flow that are received along the second path, reads a header or label of the packets in the stochastic flow ([see, abstract, Col. 3, lines 35-43, a statistical switching computing tags from a packet to identify the flow a packet belongs to, looking up the tag in a table to provide switching information]), performs local scheduling and dynamic routing based on information in the header or label, determines the mapping between the at least one input port and the at least one output port based on information in the header or label ([see, abstract, Col. 3, lines 12-16; 35-43, Col. 9, lines 24-30, wherein looking up the tag in a table to provide switching information, matches between tags without regard to which flow detector is associated with the tag ]); and performs address and content resolution for the packets in the stochastic flow ([see, Col. 9, lines 24-41).  
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide  statistical switching results improve practical performance, easy to implement, and extendable network intermediate systems (D4, Col. 2, lines 45-47]).

Claims 7-10, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, in view of D3 and further in view of  Foreman et al. (U.S. Patent Application Publication No. 2018/0060471), (“D5”, hereinafter).
As per Claims 7, 16,  D1, D2, and D3 discloses the node of claim 5, and D1 doesn’t appear to explicitly disclose: wherein the deterministic switch comprises: a first clock to provide timing to an input domain including the at least one input port; a second clock to provide timing to an output domain including the at least one output port; and at least one differential buffer to account for timing differences between the first clock and the second clock.  
However, D5 discloses wherein the deterministic switch comprises: a first clock to provide timing to an input domain including the at least one input port; a second clock to provide timing to an output domain including the at least one output port; and at least one differential buffer to account for timing differences between the first clock and the second clock ([see, e.g., calculates the delay (i.e., a length of time between when the input to the time that the output of that logic gate is stable and valid to change), and timing paths for the statistical static timing analysis (SSTA) between each timing path has a start point (i.e., input port) and an end point (e.g., output port) that varies with the type of timing path, [0027], and Fig. 2]). 
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide  statistical static timing analysis results improve practical performance, easy to implement, and extendable network intermediate systems (D4, Col. 2, lines 45-47]).
As per Claim 8, D1, D2, D3 and D5 discloses the node of claim 7, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the deterministic scheduler is configured to compare an actual clock cycle for arrival of the deterministic packet to a planned clock cycle for reception of the deterministic packet ([see, D2, page 2, lines 15-20, A deterministic scheduler considers comparing the paths' delays may schedule packet 1 in a high variance or volatile path, forcing packet 2 to await in the receiver's buffer for packet 1 during slower transmission times for packet 1, thus growing the expected re-ordering delay disclosed]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide multiple paths of a network results improve performance in the light of such variability that reduce delay, increase throughput (D2, page 1, lines 5-10).
As per Claim 9, D1, D2, D3 and D5 discloses the node of claim 8, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the deterministic scheduler is configured to perform corrective actions to resolve discrepancies between the actual clock cycle and the planned clock cycle ([see, D2, page 2, lines 15-20). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide multiple paths of a network results improve performance in the light of such variability that reduce delay, increase throughput (D2, page 1, lines 5-10).
  As per Claim 10, D1, D2, D3 and D5 discloses the node of claim 9, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the deterministic scheduler uses the first clock for comparison of the actual clock cycle and planned clock cycle of reception of deterministic packets ([see, D2, page 2, lines 15-20). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide multiple paths of a network results improve performance in the light of such variability that reduce delay, increase throughput (D2, page 1, lines 5-10).
As per Claims 17, 20, D1 appears to be silent to the instant claim, however D2 further discloses further comprising: comparing an actual clock cycle for arrival of the deterministic packet to a planned clock cycle for reception of the deterministic packet ([see, D2, page 2, lines 15-20, A deterministic scheduler considers comparing the paths' delays may schedule packet 1 in a high variance or volatile path, forcing packet 2 to await in the receiver's buffer for packet 1 during slower transmission times for packet 1, thus growing the expected re-ordering delay disclosed]); and performing at least one corrective action to resolve discrepancies between the actual clock cycle and the planned clock cycle ([see, D2, page 2, lines 15-20, A deterministic scheduler considers comparing the paths' delays may schedule, thus growing the expected re-ordering delay disclosed]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide multiple paths of a network results improve performance in the light of such variability that reduce delay, increase throughput (D2, page 1, lines 5-10).

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468      


					/SYED ALI/                                                      Primary Examiner, Art Unit 2468